Order entered November 30, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00470-CV

      JEFFREY ALLEN KRAUSE AND AKIKO KRAUSE, Appellants

                                        V.

                            JASON CHEN, Appellee

                On Appeal from the County Court at Law No. 6
                            Collin County, Texas
                    Trial Court Cause No. 006-01778-2021

                                     ORDER

      We REINSTATE this appeal as the bankruptcy stay that led to the

abatement has been modified. Before the Court is appellee’s November 22, 2021

motion to dismiss the appeal for want of prosecution. We DENY the motion.

      On the Court’s own motion, we ORDER appellants to pay, within ten days

of the date of this order, this Court’s $205 filing fee and caution that failure to

comply may result in dismissal of the appeal. See TEX. R. APP. P. 42.3(c).
      We ORDER Stacey Kemp, Collin County Clerk, and Jennifer Corley,

Official Court Reporter for County Court at Law No. 6, to file their respective

records within thirty days of the date of this order.

      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Kemp, Ms. Corley, and all parties.

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE